Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This action is in response to the terminal disclaimer entered on January 11, 2021.   
Reasons for Allowance
Claims 1-15 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Lee (USPG 2009/0307,577), Dudas (USPTO and UK Intellectual Property Office to Pilot Patent Prosecution Highway, September 4, 2007) and Sattler et al. (USPG 2008/0046,862 A1) which teach a patent related docketing system but not the assigning of various tasks as administrative or technical to be handled differently.
Regarding claims 1 and 10
Lee, Dudas, and Sattler taken individually or in combination with other prior art of record fails to teach or render obvious the assigning of various tasks as administrative or technical to be handled differently.
Regarding all other claims:
	Since claims 2-9 and 11-15 are dependent upon claims 1 or 10 respectively, these claims are also found allowable.
Regarding all allowed claims:

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)